IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 27 MM 2021
                                                 :
                      Respondent                 :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 HERMAN ALBERT ARMOLT, JR.,                      :
                                                 :
                      Petitioner                 :


                                         ORDER



PER CURIAM

       AND NOW, this 6th day of May, 2021, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is ORDERED to file a

Petition for Allowance of Appeal within 15 days of this order.